Citation Nr: 1135457	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  04-40 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

3.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease.

4.  Entitlement to an initial evaluation in excess of 10 percent for right hand carpal tunnel syndrome.  

5.  Entitlement to an initial evaluation in excess of 10 percent for left hand carpal tunnel syndrome.  

6.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus type II.  

7.  Entitlement to an initial evaluation in excess of 0 percent for cortical cataracts in the eyes, bilaterally.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Lincoln, Nebraska, VA Regional Office (RO).

This case has previously come before the Board.  In December 2007, the Board denied an initial evaluation in excess of 10 percent for left knee degenerative joint disease.  The Secretary and the Veteran (the parties) filed a Joint Motion for Remand (JMR), and in August 2008, the Court vacated the Board's December 2007 decision pertaining to the issue of entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease.  In March 2010, the Board remanded for additional development not only the issue of entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease, but also the issue of whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for PTSD, the appeal for which was perfected in December 2007.  The case has been returned to the Board for further appellate review.

The Board notes that a December 2010 rating decision reflects the agency of original jurisdiction (AOJ) granted service connection for carpal tunnel syndrome in the right hand; carpal tunnel syndrome in the left hand; diabetes mellitus type II; and cortical cataracts in the eyes, bilaterally.  In January 2011, the Veteran filed a notice of disagreement with the initial evaluations assigned in the December 2010 rating decision, and in May 2011, he perfected an appeal in regard to the issues of entitlement to an initial evaluation in excess of 10 percent for carpal tunnel syndrome in the right hand and an initial 10 percent evaluation assigned for carpal tunnel syndrome in the left hand.  The Board notes a statement of the case has not been issued in regard to the initial 20 percent evaluation assigned for diabetes mellitus type II or the initial 0 percent evaluation assigned for cortical cataracts in the eyes, bilaterally.  

Further, broadly construing the Veteran's contentions in regard to psychiatric symptoms, and given the findings of record, which include notation of depression, the Board has rephrased the Veteran's claim in regard to the psychiatric symptoms as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease, entitlement to an initial evaluation in excess of 10 percent for right hand carpal tunnel syndrome, entitlement to an initial evaluation in excess of 10 percent for left hand carpal tunnel syndrome, entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, and entitlement to an initial evaluation in excess of 0 percent for cortical cataracts in the eyes, bilaterally, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a December 1999 rating decision.  The Veteran did not file a notice of disagreement and that decision is final.

2.  The evidence added to the record since the December 1999 rating decision pertaining to PTSD is relevant and probative.  


CONCLUSION OF LAW

The December 1999 rating decision, which denied entitlement to service connection for PTSD, is final.  Evidence submitted since that decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA), 

Initially, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is reopening the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Criteria

A claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The AOJ previously addressed service connection for PTSD in December 1999.  At the time of the prior decision, the record included the service treatment records, statements from the Veteran, and post service medical records.  The evidence was reviewed and service connection for PTSD was denied.  38 U.S.C.A. § 7105.  The decision is final.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) recently addressed requirements for new and material claims in Shade v. Shinseki, 24 Vet. App. 110 (2010), revising the way new and material claims should be addressed.  As the revision of interpretation lowers the threshold regarding whether newly obtained evidence is "material," the Board finds the Veteran's claim should be reopened.  

In that regard, at the time of the prior decision in December 1999, the AOJ determined there was no diagnosis of PTSD.  Since the determination, the Veteran has applied to reopen his claim of entitlement to service connection for PTSD.  A May 2008 VA treatment record reflects complaints of feeling down, depressed, or hopeless more than half the days, and while screening was noted to be negative, lay evidence may not be rejected as not being material solely because the statements are merely observations of symptoms.  Shade, (citing Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006).  Although not competent evidence of a particular diagnosis associated with the reported symptoms, the evidence is relevant to diagnosis, i.e., disability or persistent or recurrent symptoms of a disability, an element noted to be absent at the time of the December 1999 rating decision.  

The new evidence in connection with the prior evidence raises a reasonable possibility of substantiating the claim, as the element of nexus could be established by providing a VA examination, which is part of VA's duty to assist.  See Shade.  Accordingly, the application to reopen the claim of entitlement to service connection for PTSD is granted.  


ORDER

The application to reopen the claim of entitlement to service connection for PTSD is granted.  


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  The Board notes that in order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  The Board notes that in the recent case of Menegassi v. Shinseki, No. 08-1895, 2010 WL 672785 (Vet. App. Feb. 26, 2010), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  

The June 1997 VA examination report notes the Veteran had thoughts and dreams about Vietnam and that such were not always traumatic.  The Board notes the Veteran is a combat veteran and his decorations and awards include a Purple Heart Medal.  The law provides that "[i]f the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(2) (2010).  

In addition, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010, as in this case.  

In addition, a May 2008 VA record reflects complaints of feeling down, depressed, or hopeless more than half the days, and while diagnostic screening was noted to be negative, when a veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed and labeled.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental illness disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  There is relevant evidence in this case and the evidence is insufficient for a determination in regard to entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Thus, the Veteran should be afforded a VA examination to determine the nature and existence of a psychiatric disorder.  

In regard to the evaluation of left knee degenerative joint disease, the May 2007 VA examination report reflects mild, minimal degenerative arthritic changes, and the impression of x-ray examination in December 2010 was moderate tricompartmental degenerative joint disease.  The Board notes separate ratings for separate periods are for consideration based on the facts found.  See Fenderson v. Brown, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 25 Vet. App. 505 (2007).  

In addition, the Board notes the Veteran's left knee degenerative joint disease has been assigned a 10 percent disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5010 pertaining to arthritis.  Degenerative or traumatic arthritis, established by x-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis).  The general rating schedule for limitation of motion of the knee is 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).  

Limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Limitation of extension of the knee warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when limited to 10 degrees; a 20 percent rating when limited to 15 degrees; a 30 percent rating when limited to 20 degrees; a 40 percent rating when limited to 30 degrees; and a 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

Separate ratings may be assigned for arthritis with limitation of motion of a knee (Diagnostic Codes 5003-5010) and for lateral instability or recurrent subluxation of a knee (Diagnostic Code 5257).  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 (1998).  Evaluations under Diagnostic Code 5257 are based upon the degree of impairment in terms of slight, moderate, and severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In addition, the Board notes the Veteran's carpal tunnel syndrome has been evaluated under Diagnostic Codes 8599-8515.  Diagnostic Code 8599 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  In the present case, the AOJ rated the disorder under Diagnostic Code 8515 for paralysis of the median nerves.

Under Diagnostic Code 8515, a 10 percent evaluation is assigned for mild incomplete paralysis of the minor extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the minor extremity.  A 40 percent evaluation is assigned when there is severe incomplete paralysis of the minor extremity.  A 60 percent evaluation is warranted when there is complete paralysis of the minor extremity.

When evaluating the major extremity, Diagnostic Code 8515 provides for a 10 percent evaluation for mild incomplete paralysis of the major extremity.  A 30 percent evaluation is warranted for moderate incomplete paralysis of the major extremity.  A 50 percent evaluation is warranted for severe incomplete paralysis of the major extremity.  A 70 percent evaluation when the complete paralysis if of the major extremity.

In addition, the December 2010 rating decision reflects service connection was granted not only for carpal tunnel syndrome in the right hand and carpal tunnel syndrome in the left hand, but also diabetes mellitus, type II and cortical cataracts in the eyes, bilaterally.  Further, while the January 2011 notice of disagreement with the December 2010 rating decision specifically references the initial evaluations assigned for carpal tunnel syndrome in the right hand and carpal tunnel syndrome in the left hand, the correspondence states in pertinent part, as follows:

Veteran disagrees with the Rating Decision identified above.  Veteran disagrees with each and every denial whether expressly or impliedly made by the Secretary, of any and all claims, whether formally or informally made by veteran, then pending at the time of the challenged Rating Decision.  Veteran seeks appellate review thereof.  

A notice of disagreement must (1) express disagreement with a specific determination of the RO; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO decision; and (5) be filed by the claimant or the claimant's authorized representative.  While special wording is not required, a notice of disagreement must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. §§ 20.201, 38 C.F.R. § 20.300; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  The January 2011 correspondence satisfies the requirements for a notice of disagreement as to all of the issues adjudicated in the December 2010 rating decision.  The AOJ has not issued a statement of the case which addresses the Veteran's notice of disagreement with the initial 20 percent evaluation assigned for diabetes mellitus, type II or the initial 0 percent evaluation assigned for cortical cataracts in the eyes, bilaterally.  

The Court has directed that where an appellant has submitted a timely notice of disagreement with an adverse decision and the AOJ has not subsequently issued a statement of the case addressing the issue, the Board should remand the issue to the AOJ for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thereafter, the Veteran must submit a timely substantive appeal in order for the issues to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.

In addition, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on individual unemployability (TDIU) claim is part of an initial rating claim when such claim is raised by the record.  In that regard, on VA examination in May 2007, the Veteran stated he had to quit his job as a truck driver secondary to left knee pain and being unable to push a clutch for eight hours a day; the March 2008 VA examination report notes he had been unable to work due to an inability to do any prolonged standing, bending, lifting, or heavy work attributable to various medical problems; and a March 2008 VA treatment record notes he was deconditioned, likely from his general pain disorder and lack of activity.  In addition, and while the June 2010 VA examiner stated that left knee arthritis would not impair the Veteran's ability for some type of sedentary employment or employment that would include light duty, in light of the grant of service connection for the disabilities identified in the December 2010 rating decision and the corresponding evaluations assigned, the Veteran should be afforded a VA examination to determine the degree of impairment due to service-connected disabilities, to include an opinion as to whether as a result of the service-connected disabilities, he is unable to maintain substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a psychologist/psychiatrist to determine the nature and existence of any acquired psychiatric disorder, to include PTSD.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the examiner provide an opinion expressed in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that any identified psychiatric disorder, to include PTSD, is attributable to an in-service stressful event(s) consistent with his service or is otherwise related, in whole or in part, to service or is proximately due to or chronically worsened by service-connected disability.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for all opinions provided.

2.  After completion of the above to the extent possible, schedule the Veteran for a VA examination(s) to determine the degree of impairment due to the service-connected left knee degenerative joint disease, carpal tunnel syndrome in the right hand, and carpal tunnel in the left hand.  The claims file should be made available for review in conjunction with the examination(s) and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that range of motion testing in the left knee be performed with a goniometer and that an opinion be provided as to whether there is any additional functional loss due to pain, fatigue, weakness, or incoordination, with any identified additional functional loss reported in additional loss of range of motion, and whether there is recurrent subluxation or lateral instability, and if so, the degree of recurrent subluxation or lateral instability should be expressed in terms of slight, moderate, or severe.  Any right and left carpal tunnel syndrome impairment should be expressed in terms of mild, moderate, or severe incomplete paralysis or as complete paralysis.  If any increase in the degree of impairment due to the service-connected left knee degenerative joint disease, carpal tunnel syndrome in the right hand, or carpal tunnel syndrome in the left hand is identified during the relevant period, an opinion as to the date of any increase should be reported, to the extent possible.  In addition, the AOJ should request an opinion as to whether as a result of the Veteran's service-connected disabilities, he is, or has been, unable to maintain substantially gainful employment at any time during the relevant period, and if so, the date or dates of such should be reported, to the extent possible.  If answered in the negative, the examiner should, to the extent possible, reconcile the findings regarding employability noted in the May 2007, March 2008, and June 2010 VA examination reports.  A complete rationale should accompany all opinions provided.  

3.  Issue a statement of the case in regard to the initial evaluations assigned for diabetes mellitus type II, and cortical cataracts in the eyes, bilaterally.  The Veteran and his attorney should be given the appropriate opportunity to respond to the statement of the case.  

4.  In light of the above, the claims should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to make certain that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran and his attorney afforded a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


